978 F.2d 1259
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carol A. MARSHALL, Plaintiff-Appellant,v.AMERICAN TELEPHONE AND TELEGRAPH COMPANY, Defendant-Appellee.
No. 91-2188.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1992.

Before SILER, BATCHELDER and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Carol A. Marshall, the Plaintiff-Appellant, has appealed the decision of the District Court granting summary judgment in favor of American Telephone and Telegraph (AT & T), Defendant-Appellee, in this action for damages under Michigan's Elliott-Larsen Civil Rights Act, MICH.COMP.LAWS 37.2101, for constructive discharge, sex discrimination amd intentional infliction of emotional distress.


2
A review of the record, the briefs of the parties, and the arguments of counsel discloses that appellant's assignments of error are without merit.


3
Accordingly, the grant of summary judgment in favor of AT & T is AFFIRMED for the reasons stated by the district court in its order of September 27, 1991.